         Case 2:15-cr-00704-SJO Document 347 Filed 10/29/18 Page 1 of 3 Page ID #:3310

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES - GENERAL


 Case No.          CR 15–00704 (A) SJO                                                           Date     October 29, 2018


 Present: The Honorable        S. James Otero, United States District Judge

 Interpreter       Not Required

                                                                                                     Melissa E. Mills
            Victor Paul Cruz                              Carol Zurborg                            George Emel Pence IV
                Deputy Clerk                   Court Reporter/Recorder, Tape No.                   Assistant U.S. Attorney



                U.S.A. v. Defendant(s):               Present Cust. Bond           Attorneys for Defendants:      Present App. Ret.

                                                                              H. Dean Steward
(1) Rami Ghanem                                         xx      xx            Michael S. Evans                       xx            xx



 Proceedings:        AMENDED MINUTES - GUILTY PLEA

Matter called.

Defendant is placed under oath.

Court advises the defendant that he has been placed under oath, and that if he answers his
questions falsely that he could be later prosecuted for perjury, or for making a false statement.
Court also advises the defendant that he has the right to remain silent but that by entering a
guilty plea he will be incriminating himself. Defendant indicates that he has discussed the right
against self-incrimination with his counsel, and that he freely and voluntarily waives theses
rights. Counsel concurs in the waiver.

Defendant states his true name as Rami Najm Ghanem.

Defendant indicates that he has never been treated for addiction to narcotics or for any mental
illness. Defendant indicates that he has taken prescribed medication within the last 72 hours.
Defendant does not suffer from any mental or physical condition that could affect his plea.
Counsel concurs that defendant is competent and in full possession of his faculties to enter a
guilty plea at this time. The Court finds that the defendant is in full possession of his faculties.

The Court advises the defendant of certain constitutional rights: the right to a speedy and public
trial; the right to be tried by a jury, alternatively, the right to waive a jury trial and be tried by
the court. In either case the right to persist in a not guilty plea and have the right to have the
government prove his guilty beyond a reasonable doubt; the right to be represented by an
CR-11 (09/98)                                         CRIMINAL MINUTES - GENERAL                                             Page 1 of 3
         Case 2:15-cr-00704-SJO Document 347 Filed 10/29/18 Page 2 of 3 Page ID #:3311

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                               CRIMINAL MINUTES - GENERAL

attorney throughout the proceedings. And, if he cannot afford an attorney, that one will be
appointed free of charge; the right to confront and cross-examine all witnesses called to testify
against him; the right to present witnesses and evidence on his behalf, and to have witnesses
subpoenaed to testify; right against self incrimination (right to remain silent). However, by
entering a plea of guilty that he will be waiving this right because he would be in fact
incriminating himself; the right to testify on his own behalf, but not be compelled to testify or to
incriminate himself. Defendant acknowledges that he has discussed these rights with his
counsel and that he freely, voluntarily and expressly waives these rights. Counsel joins in the
waivers.

Government counsel places elements of charges on the record and advises the defendant of the
mandatory minimum and the statutory maximum sentence. The defendant is also advised that if
he is given a term of imprisonment that afterwards he will be subject to supervised release and
that if he violates the terms and conditions of supervised release that he can be given additional
time in prison. Defendant acknowledges he understands the elements of the offense, the
penalties that could be imposed, and the provisions of supervised release, and that he has
discussed these issues with his counsel.

The Court advises the defendant of collateral consequences of his immigration status by
entering a plea of guilty. Defendant acknowledges that he understands the consequences.

The Court advises the defendant that the Court will consider the sentencing guidelines and that
the guidelines are not mandatory but advisory only. Defendant acknowledges that he has
reviewed the guidelines with his counsel. The Court retains discretion in sentencing.

Government counsel places evidence of facts and the offer of proof of this case on the record.
Defendant acknowledges facts to be true and correct.

Court advises the defendant of the loss of certain civil rights with the entry of a guilty plea.

Defendant indicates that no promises have been made in exchange for a plea of guilty or that no
one has made any threat, or used force against him or his family to enter guilty plea. Defendant
enters plea freely and voluntarily.

Defendant’s counsel indicates that he has reviewed all the discovery that has been provided by
the government, and that he has reviewed the facts of the case and the discovery with the
defendant. Additionally, that he has explored any possible defense with his client and that he
believes there is a factual basis for the plea, and that it is in his client’s best interests to enter a
guilty plea.

CR-11 (09/98)                           CRIMINAL MINUTES - GENERAL                                Page 2 of 3
         Case 2:15-cr-00704-SJO Document 347 Filed 10/29/18 Page 3 of 3 Page ID #:3312

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CRIMINAL MINUTES - GENERAL

Defendant enters a pleas of guilty to counts one through four of the original indictment and
count one and two of the first superseding indictment.

The Court questioned the defendant regarding the plea of Guilty and finds a factual and legal
basis for the plea. The Court finds that the defendant has entered his plea freely and voluntarily
with a full understanding of the charges against him and the consequences of his plea. The
Court finds that defendant understands his constitutional and statutory rights and wishes to
waive them.

Trial as to count three of the superseding indictment (count seven of the trial indictment)
remains scheduled to commence on Tuesday, October 30, 2018 @ 8:30 a.m.

                                                                                       :   0/48

                                                      Initials of Deputy Clerk   vpc




CR-11 (09/98)                        CRIMINAL MINUTES - GENERAL                                   Page 3 of 3
